Citation Nr: 0636843	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-04 876	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 30 percent 
disabling.

2.  Entitlement to an effective date earlier than September 
2, 1977 for the grant of service connection for bilateral pes 
planus.


REPRESENTATION

John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to March 
1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the issues addressed in 
this Board decision.  The veteran's claim for increased 
rating and earlier effective date for the grant of service 
connection for bilateral pes planus was received on March 28, 
1994.  

In June 1999, the Board remanded these issues to the RO in 
Montgomery, Alabama, for additional development that included 
a VA examination and notice of laws and regulations 
pertaining to an earlier effective date.  In December 2003, 
the Board again remanded these issues for notice and 
assistance that included a VA examination of the feet.  That 
development was completed, and the case was returned to the 
Board. 

The Board notes that recent correspondence from the veteran 
and his attorney references rating decisions dated in May 
2005 and July 2006, although it is unclear what issues are 
referred to, and refers to an issue that is not before the 
Board on appeal.  Because the referenced rating decisions are 
not in the record that is currently before the Board, the RO 
should review this recent correspondence to determine whether 
any further action is required on any issues that may have 
been raised at the RO (including individual unemployability) 
or referred to by the veteran or his attorney. 


FINDINGS OF FACT

1.  The veteran's bilateral foot symptomatology more nearly 
approximates pronounced bilateral pes planus.

2.  The veteran's claim for service connection for bilateral 
pes planus was denied in a July 22, 1968 rating decision, and 
the veteran was notified of this decision and of appellate 
rights by letter dated July 30, 1968. 

3.  The veteran did not submit a Notice of Disagreement with 
the July 1968 rating decision within one year of notice of 
that decision.

4.  The veteran reapplied to reopen his claim for service 
connection for bilateral pes planus on September 2, 1977, 
and, in an August 3, 1978 rating decision, service connection 
was granted effective from September 2, 1977.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for the veteran's 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.10, 4.21, 4.71a, Diagnostic Code 5276 (2006). 

2.  The criteria for an effective date for the grant of 
service connection for bilateral pes planus earlier than 
September 2, 1977, the date the veteran applied to reopen his 
claim for service connection, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify a claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required.  In the present case, the unfavorable Agency of 
Original Jurisdiction (AOJ) decision that is the basis of 
this appeal was already decided and appealed prior to 
38 U.S.C.A. §§ 5103, 5103A.  The United States Court of 
Appeals for Veterans Claims (Court) acknowledged in Pelegrini 
that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  VA issued a supplemental 
statement of the case in January 2006 addressing the 
increased rating issue on appeal.  

In accordance with the Board's remand instructions, VA 
granted the veteran a VA examination of the feet in December 
2005, and VA issued a supplemental statement of the case in 
January 2006.  The Board finds that VA has substantially 
complied with the Board's remand orders.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The duty to notify and assist the veteran with his claims is 
satisfied where further assistance would not aid the 
appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The Board is granting the 
maximum schedular rating of 50 percent for the veteran's 
bilateral pes planus disability.  There is no evidence that 
the veteran is entitled to a higher evaluation on an 
extraschedular basis or that he has actual loss of use of 
either foot.  There is no prejudice to the appellant in 
proceeding with the increased rating issue given the 
favorable nature of the Board's decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a letter to the veteran dated March 13, 2004, VA 
specifically notified the veteran of the evidence needed to 
establish an earlier effective date for service connection 
for bilateral pes planus.  VA General Counsel has interpreted 
that the notice and duty to assist requirements are not 
applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  In this 
case, by law, there is no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection because, by law, the effective 
date can be no earlier than the date of receipt of the claim 
to reopen.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. 

II.  Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran's service-connected pes planus has been assigned 
a 30 percent disability rating pursuant to the provisions of 
Diagnostic Code 5276.  A 30 percent evaluation is warranted 
for severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities.  Diagnostic Code 5276 
provides a 50 percent rating for pronounced bilateral pes 
planus that is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and spasm of the tendo Achilles on manipulation, 
and no improvement with orthopedic shoes or appliances.

Noting the history of the veteran's service-connected pes 
planus, previous evidence of record includes private medical 
evidence that the veteran's feet have severe pronation that 
causes the feet to roll, that the foot was so pronated and 
flat on weight-bearing that even arch supports or special 
shoes would not alleviate the problem, and the veteran's 
abilities to stand and walk were impaired.  Previous evidence 
of record also reflected clinical findings of severe 
bilateral foot pain on weight bearing, pain on ranges of 
motion of both ankles, deformed and antalgic gait, rigid 
bilateral pes planus, and hallux valgus bilaterally with 
bunion deformity.  

VA outpatient treatment records show mixed results with 
orthotics that were prescribed in 2005, including evidence 
that the orthotics did not provide any significant relief, 
findings of collapsed arches bilaterally, and findings of 
abducted hallux with medial eminence.  

The December 2005 VA examination report findings include the 
veteran's reports of constant foot pain with prolonged 
standing or walking; clinical findings that included a 10 
degree valgus deformity of the left Achilles tendon that 
could not be corrected with manipulation, no motion in the 
right or left subtalar joints, and a 40 degree valgus 
deformity of the left and right forefoot that could not be 
corrected with manipulation; and a diagnosis of bilateral 
spastic pes planus.  

The Board finds this evidence shows that the veteran's 
bilateral pes planus symptoms more nearly approximate the 
criteria for the maximum schedular 50 percent rating.  
Accordingly, an increased rating of 50 percent is granted.  
38 C.F.R. §§ 4.7, 4.21.

There is no schedular basis for a rating in excess of 50 
percent for a bilateral foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5277 to 5284 (2006).  Neither the veteran 
nor the evidence of record presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards, as required for consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b); Shipwash v. 
Brown, 8 Vet App 218 (1995).

III.  Earlier Effective Date for Service Connection for 
Bilateral Pes Planus

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)).

The veteran's claim for service connection for bilateral pes 
planus was denied in a July 22, 1968 rating decision, and the 
veteran was notified of this decision and of appellate rights 
by letter dated July 30, 1968.  Subsequent correspondence 
from the veteran received in July 1968 and August 1968 
reflects a request for examination results and request for an 
explanation regarding the definition of disease or injury, 
but does not identify a rating decision, does not identify 
any issue denied in a rating decision, and does not express a 
desire to contest the result of a VA rating decision.  
Because the veteran did not submit a Notice of Disagreement 
with the July 1968 rating decision within one year of notice 
of that decision, the July 1968 rating decision became final.

The veteran's general assertions that he did not receive a 
written notification of the July 1968 rating decision, but 
only verbal denials of the claim for service connection, are 
insufficient to overcome the presumption of administrative 
regularity.  In this case, there is no indication or evidence 
of irregularity in the mailing of the 1968 rating decision 
denying service connection for bilateral pes planus.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

The veteran reapplied to reopen his claim for service 
connection for bilateral pes planus on September 2, 1977.  In 
an August 3, 1978 rating decision, service connection was 
granted and made effective from September 2, 1977, the date 
of receipt of claim to reopen.  Because the veteran's claim 
to reopen service connection for bilateral pes planus was not 
received until September 2, 1977, the proper effective date 
for the reopened claim was the date of receipt of the claim 
to reopen on September 2, 1977.  For these reasons, the Board 
finds that an effective date for the grant of service 
connection for bilateral pes planus earlier than September 2, 
1977 is not warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110; 
38 C.F.R. §§ 3.303, 3.400.


ORDER

A 50 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An effective date earlier than September 2, 1977 for the 
grant of service connection for bilateral pes planus is 
denied.



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




